DISMISSED and Opinion Filed December 12, 2016




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-16-01201-CV

                           CITY OF GRAND PRAIRIE, Appellant
                                          V.
                          73 QUAIL RIDGE, LP, ET AL., Appellees

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-15-03387

                             MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                Opinion by Chief Justice Wright
       Before the Court is the parties’ December 6, 2016 joint agreed motion to dismiss the

appeal. In the motion, the parties state they have “resolved the claims” between them and “will

file appropriate dismissal motions disposing of all matters in dispute” in the underlying trial

court proceeding. The parties request that the Court dismiss the appeal and remand the case to

the trial court “for completion of the dismissal process.”

       We GRANT the motion, DISMISS the appeal, and REMAND this cause to the trial

court to effectuate the parties’ agreement. TEX. R. APP. P. 42.1(a)(2).


                                                    /Carolyn Wright/
                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE


161201F.P05
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

CITY OF GRAND PRAIRIE, Appellant                   On Appeal from the 68th Judicial District
                                                   Court, Dallas County, Texas
No. 05-16-01201-CV         V.                      Trial Court Cause No. DC-15-03387.
                                                   Opinion delivered by Chief Justice Wright,
73 QUAIL RIDGE, LP, ET AL., Appellees              Justices Lang-Miers and Stoddart
                                                   participating.

        In accordance with this Court’s opinion of this date, the appeal is DISMISSED. The
cause is REMANDED to the trial court for further proceedings.

        It is ORDERED that appellees 73 QUAIL RIDGE, LP, ET AL. recover their costs of this
appeal, if any, from appellant CITY OF GRAND PRAIRIE.


Judgment entered December 12, 2016.




                                             –2–